Name: 81/623/EEC: Council Decision of 23 July 1981 on the implementation of a pilot experiment relating to a Community system of information on accidents involving products outside the spheres of occupational activities and road traffic
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-13

 Avis juridique important|31981D062381/623/EEC: Council Decision of 23 July 1981 on the implementation of a pilot experiment relating to a Community system of information on accidents involving products outside the spheres of occupational activities and road traffic Official Journal L 229 , 13/08/1981 P. 0001 - 0004 Spanish special edition: Chapter 15 Volume 3 P. 0058 Portuguese special edition Chapter 15 Volume 3 P. 0058 ++++COUNCIL DECISION OF 23 JULY 1981 ON THE IMPLEMENTATION OF A PILOT EXPERIMENT RELATING TO A COMMUNITY SYSTEM OF INFORMATION ON ACCIDENTS INVOLVING PRODUCTS OUTSIDE THE SPHERES OF OCCUPATIONAL ACTIVITIES AND ROAD TRAFFIC ( 81/623/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 213 AND 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS , PURSUANT TO THE PRELIMINARY PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY FOR A CONSUMER PROTECTION AND INFORMATION POLICY ( 3 ) , PRODUCTS OFFERED TO CONSUMERS MUST BE SUCH THAT THEY PRESENT NO RISK TO THEIR HEALTH OR SAFETY ; WHEREAS , IN THE EVENT OF THEIR PRESENTING SUCH RISKS THERE SHOULD BE SPECIAL RULES OR APPROPRIATE PROCEDURES FOR INFORMING THE CONSUMER THEREOF , IMPROVING THE CONDITIONS OF USE OF THE PRODUCTS , OR WITHDRAWING THEM FROM THE MARKET ; WHEREAS TRAFFIC ACCIDENTS AND ACCIDENTS OCCURRING IN THE COURSE OF OCCUPATIONAL ACTIVITIES ARE ALREADY UNDER SURVEY ; WHEREAS , APART FROM ROAD TRAFFIC ACCIDENTS AND THOSE OCCURRING IN THE COURSE OF OCCUPATIONAL ACTIVITIES , THE NUMBER OF ACCIDENTS INVOLVING PRODUCTS , PARTICULARLY IN THE HOME AND ITS IMMEDIATE VICINITY , HAS REACHED ALARMING PROPORTIONS ; WHEREAS , WITH A VIEW TO DEFINING PRIORITIES FOR MEASURES AIMED AT THE INTRODUCTION OF THE SAID RULES AND PROCEDURES , IT WOULD THEREFORE BE APPROPRIATE FOR THERE TO BE AN OBJECTIVE SYSTEM TO COLLECT INFORMATION ON SUCH ACCIDENTS ; WHEREAS SUCH A SYSTEM SHOULD AS FAR AS POSSIBLE REFLECT THE SITUATION IN THE COMMUNITY ; WHEREAS AN INFORMATION SYSTEM OF THIS TYPE SHOULD ENABLE THE COMMISSION TO PUT BEFORE THE COUNCIL APPROPRIATE PROPOSALS TO PREVENT ACCIDENTS INVOLVING PRODUCTS ; WHEREAS , PRIOR TO A FINAL DECISION ON THE SETTING UP OF SUCH A SYSTEM , AS DESCRIBED IN ANNEX I , A PILOT EXPERIMENT SHOULD BE IMPLEMENTED TO TEST THE OPERATION OF THE SYSTEM AND ESTABLISH PARAMETERS FOR IT ; WHEREAS THIS PILOT EXPERIMENT WOULD APPEAR NECESSARY IN ORDER TO ACHIEVE ONE OF THE COMMUNITY'S OBJECTIVES AS REGARDS THE PROTECTION AND INFORMATION OF CONSUMERS ; WHEREAS THE TREATY PROVIDES NO SPECIFIC POWERS FOR THIS PURPOSE ; WHEREAS , MOREOVER , AN ADVISORY COMMITTEE SHOULD BE SET UP AT THE COMMISSION TO ADVISE ON ANY PROBLEMS CONNECTED WITH THE ADMINISTRATION OF THE PILOT EXPERIMENT , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . A PILOT EXPERIMENT SHALL BE CONDUCTED PRIOR TO THE POSSIBLE INTRODUCTION OF A COMMUNITY INFORMATION SYSTEM RELATING TO ACCIDENTS IN WHICH PRODUCTS ARE INVOLVED OUTSIDE THE SPHERES OF OCCUPATIONAL ACTIVITIES AND ROAD TRAFFIC . 2 . THE AIM OF THE PILOT EXPERIMENT IS TO DETERMINE THE FEATURES OF THE INFORMATION SYSTEM CONTEMPLATED AND TO TEST ITS OPERATION IN A LIMITED NUMBER OF ACCIDENT CASES . WHEN CARRYING OUT THE EXPERIMENT , MEMBER STATES SHALL COMPLY , AS FAR AS POSSIBLE WITH THE INDICATIVE FEATURES OF THE POSSIBLE INFORMATION SYSTEM AS GIVEN IN ANNEX I AND WITH ARTICLE 4 ; EACH NATIONAL CONTRIBUTION TO THE PILOT EXPERIMENT SHALL BE BASED ON DATA FROM A POPULATION SAMPLE WHICH ARE AS COMPARABLE AND AS REPRESENTATIVE AS POSSIBLE . ALL THE DATA RELATING TO THIS SAMPLE SHALL BE FORWARDED . ARTICLE 2 THE MEMBER STATES GATHER THE INFORMATION NECESSARY FOR IMPLEMENTATION OF THE PILOT EXPERIMENT AND COMMUNICATE IT TO THE COMMISSION . HOWEVER , THE COMMISSION CAN ACCEPT THAT A MEMBER STATE , WHICH MIGHT NOT BE ABLE TO COMMUNICATE TO IT INFORMATION IN ACCORDANCE WITH THE FEATURES APPEARING IN ANNEX I , SHALL PROVIDE IT WITH SUCH INFORMATION AS THE NATIONAL CONDITIONS ALLOW THAT STATE TO GATHER DURING THE PERIOD OF THE PILOT EXPERIMENT . ARTICLE 3 EACH MEMBER STATE SHALL DESIGNATE THE NATIONAL AUTHORITY RESPONSIBLE FOR GATHERING THE INFORMATION REFERRED TO IN ARTICLE 2 AND COMMUNICATING IT TO THE COMMISSION AND INFORM THE COMMISSION THEREOF . HOWEVER , TWO OR MORE MEMBER STATES MAY ASSOCIATE WITH A VIEW TO IMPLEMENTING THIS DECISION . ARTICLE 4 THE PROGRAMME SHALL BE AS FOLLOWS : 1 . THE PILOT EXPERIMENT REFERRED TO IN ANNEX II SHALL BE CARRIED OUT OVER A PERIOD OF 30 MONTHS . 2 . ON THE BASIS OF THE RESULTS OBTAINED DURING THE PILOT EXPERIMENT AND AFTER CONSULTING THE ADVISORY COMMITTEE REFERRED TO IN ARTICLE 6 , THE COMMISSION SHALL SUBMIT PROPOSALS ON THE FOLLOW-UP TO THE PROJECT IN TIME TO ENABLE THE COUNCIL TO TAKE A DECISION ON THEM , WHERE APPROPRIATE , FOR THE CONTINUITY OF OPERATIONS TO BE GUARANTEED . 3 . THE PILOT EXPERIMENT SHALL COMMENCE ON 1 JANUARY 1982 . ARTICLE 5 THE COMMISSION SHALL BE RESPONSIBLE FOR THE ADMINISTRATION OF THE PILOT EXPERIMENT AND FOR UTILIZATION OF THE RESULTS AT COMMUNITY LEVEL . ARTICLE 6 1 . AN ADVISORY COMMITTEE ON THE PILOT EXPERIMENT , HEREINAFTER CALLED " THE COMMITTEE " , SHALL BE SET UP AT THE COMMISSION ; IT SHALL CONSIST OF TWO REPRESENTATIVES PER MEMBER STATE AND HAVE A REPRESENTATIVE OF THE COMMISSION AS CHAIRMAN . THE REPRESENTATIVES OF THE MEMBER STATES MAY BE ACCOMPANIED BY EXPERTS , OF WHOM THERE MAY BE TWO PER MEMBER STATE . 2 . THE COMMITTEE MAY EXAMINE ANY PROBLEM RELATING TO THE ADMINISTRATION OF THE PILOT PROJECT , ESPECIALLY IN CONNECTION WITH THE POINTS LISTED IN ANNEX III , WHICH IS REFERRED TO IT BY ITS CHAIRMAN EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A REPRESENTATIVE OF A MEMBER STATE . 3 . THE COMMISSION SHALL PROVIDE THE SECRETARIAT FOR THE COMMITTEE . ARTICLE 7 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 JULY 1981 . FOR THE COUNCIL THE PRESIDENT N . LAWSON ( 1 ) OJ NO C 127 , 21 . 5 . 1979 , P . 71 . ( 2 ) OJ NO C 128 , 21 . 5 . 1979 , P . 39 . ( 3 ) OJ NO C 92 , 25 . 4 . 1975 , P . 1 . ANNEX I INDICATIVE FEATURES OF THE INFORMATION SYSTEM CONTEMPLATED 1 . THE INFORMATION SYSTEM CONTEMPLATED SHALL APPLY TO ACCIDENTS IN HOMES AND THEIR IMMEDIATE SURROUNDINGS , INCLUDING GARDENS , YARDS AND GARAGES , FOLLOWING WHICH MEDICAL CARE IS GIVEN . 2 . DATA SHALL BE COLLECTED FROM HOSPITALS , POISON ANTIDOTE CENTRES , DOCTORS OR ANY BODY CAPABLE OF MEETING THE OPERATING REQUIREMENTS OF THE INFORMATION SYSTEM . 3 . THE DATA COLLECTED SHALL BE AS RELIABLE AS POSSIBLE AND GIVE AS REPRESENTATIVE A PICTURE AS POSSIBLE OF THE NATIONAL SITUATION . THEY SHALL INCLUDE INFORMATION RELATING TO THE FOLLOWING : - IDENTIFICATION OF THE ACCIDENT ( IN PARTICULAR : MEMBER STATE IN WHICH THE INFORMATION ORIGINATED , PLACE WHERE THE INFORMATION WAS COLLECTED , DATE , SERIAL NUMBER , SEX AND DATE OF BIRTH OF VICTIM ) , - LOCATION OF THE ACCIDENT ( E.G . : KITCHEN , BATHROOM , ... ) , - PRODUCTS INVOLVED , - TYPE OF ACCIDENT ( E.G . : FALL , EXPLOSION , POISONING , ... ) , - TYPE OF INJURY ( E.G . : FRACTURE , DISLOCATION , BURN , ... ) , - PART OF THE BODY INJURED ( E.G . : HEAD , NECK , DIGESTIVE SYSTEM , HAND , ... ) , - THE ACTIVITY IN PROGRESS AT THE TIME OF THE ACCIDENT ( E.G . : CLEANING , DO-IT-YOURSELF WORK , CHILDREN'S GAMES , ... ) , - ARRANGEMENTS RELATING TO THE VICTIM : IN PARTICULAR MEDICAL TREATMENT ( AT HOME OR IN HOSPITAL ) ; DURATION OF HOSPITAL TREATMENT ; WHETHER VICTIM DIED IN HOSPITAL OR WAS DEAD ON ARRIVAL AT HOSPITAL . THIS INFORMATION SHALL BE CODED IN ACCORDANCE WITH A SYSTEM HARMONIZED AT COMMUNITY LEVEL . IN ADDITION TO THIS INFORMATION AN ACCIDENT REPORT SHALL BE DRAWN UP DESCRIBING IN GREATER DETAIL WHAT THE VICTIM WAS DOING AT THE TIME OF THE ACCIDENT , THE CIRCUMSTANCES OF THE ACCIDENT AND THE CHARACTERISTICS OF THE PRODUCTS INVOLVED ; THIS ADDITIONAL INFORMATION SHALL ALSO BE CODED . APPROPRIATE MEASURES SHALL BE TAKEN IN CONNECTION WITH THE ADMINISTRATION OF THE INFORMATION SYSTEM , TO ENSURE A GRADUAL IMPROVEMENT IN THE DATA AS REGARDS RELIABILITY , REPRESENTATIVITY AND UTILIZATION OF THE RESULTS . 4 . TO BE SIGNIFICANT , THE SIZE OF THE COMMUNITY SAMPLE , ESTIMATED ON THE BASIS OF PREPARATORY WORK , SHOULD BE ABOUT 320 000 ACCIDENT CASES PER YEAR , TO BE DIVIDED PROPORTIONALLY BETWEEN THE POPULATION OF THE MEMBER STATES . ANNEX II AIMS AND PROGRAMME OF THE PILOT EXPERIMENT THE AIM OF THE PILOT EXPERIMENT SHALL BE TO DETERMINE THE FEATURES OF THE INFORMATION SYSTEM ENVISAGED AND TO TEST ITS OPERATION ON THE BASIS OF A LIMITED NUMBER OF THE 320 000 ACCIDENT CASES PER YEAR ENVISAGED IN ANNEX I ( 4 ) . THE PROJECT SHALL INCLUDE THE FOLLOWING OPERATIONS : ( A ) DESIGN OF A CODING SYSTEM , HARMONIZED AT COMMUNITY LEVEL , PERMITTING UNIFORM PRESENTATION OF THE DATA REFERRED TO IN ANNEX I ( 3 ) ; ( B ) ADAPTATION OR DEVELOPMENT OF DATA-PROCESSING METHODS ( SOFTWARE AND HARDWARE ) IN THE MEMBER STATES AND AT THE COMMISSION ; ( C ) STUDY AND PERFECTION BY THE COMMISSION OF THE VARIOUS METHODS OF PROCESSING STATISTICS USED ; ( D ) SELECTION OF DATA-COLLECTING CENTRES TO BE USED IN THE PILOT EXPERIMENT : STUDIES WITH A VIEW TO SELECTING THE CENTRES TO PARTICIPATE IN THE FULL-SCALE PROJECT AND , IN PARTICULAR , DETERMINING A REPRESENTATIVE SAMPLE OF THE COMMUNITY POPULATION ; ( E ) EXECUTION OF THE ACTUAL PILOT EXPERIMENT BY THE EXCHANGE OF MAGNETIC TAPES , CODED IN ACCORDANCE WITH ( A ) ABOVE , BETWEEN THE COMPUTER CENTRES OF THE MEMBER STATES AND THE COMPUTER CENTRE OF THE COMMISSION ; VARIOUS ADJUSTMENTS ( TO SOFTWARE , METHODS ... ) ; ( F ) PREPARATION OF A REPORT ON THE RESULTS OF THE PILOT EXPERIMENT . ANNEX III PROBLEMS CONNECTED WITH THE ADMINISTRATION OF THE PILOT EXPERIMENT 1 . ESTABLISHMENT AND OPERATION OF THE PILOT EXPERIMENT ; 2 . ESTABLISHMENT OF APPROPRIATE LINKS TO ENSURE THE TRANSFER BETWEEN THE MEMBER STATES AND THE COMMISSION OF THE DATA REQUIRED FOR OPTIMUM IMPLEMENTATION OF THE PILOT EXPERIMENT ; 3 . UTILIZATION OF THE RESULTS AND DISCUSSION OF THE ACTION THAT CAN BE TAKEN AS A RESULT ; 4 . PROGRAMME OF STUDIES AND THE RESOURCES TO BE SET ASIDE FOR CARRYING THEM OUT ( E.G . ON IMPROVING THE COLLECTION OF INFORMATION ON FATAL ACCIDENTS , ON THE WEIGHTING OF DATA IN PROPORTION TO THE SERIOUSNESS OF THE ACCIDENT ) .